I must reluctantly concur with the majority in this matter.  While the trial court did not expressly use the language of R.C. 2929.14(E)(4), specifically as to the second prong for imposition of consecutive sentences, the sentencing judge's statements clearly indicate consideration of this factor as well as the other requirements for consecutive sentences.  It therefore appears that until there is a change in the statute or the Ohio Supreme Court has stated otherwise, trial courts must specifically follow the statutory language as determined in this decision.